Citation Nr: 0026528	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-08 830	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from November 1944 to July 
1969.  

By rating action in October 1971, the RO denied service 
connection for bilateral defective hearing.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

By rating action in April 1945, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for bilateral defective hearing.  The 
veteran was notified of this decision and did not appeal.  

By rating action in December 1998, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for bilateral defective hearing.  In 
July 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 2000).  At that time, the veteran 
expressed his desire to withdraw his appeal of the claim to 
reopen service connection for bilateral defective hearing.  

At the personal hearing the veteran also raised the 
additional issue of clear and unmistakable error in the 
October 1971 rating decision which denied service connection 
for bilateral defective hearing.  This issue is not in 
appellate status and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran had verified active service from November 
1944 to July 1969.  

2.  On July 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal to reopen the claim of 
service connection for bilateral hearing loss.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  At the personal 
hearing before the undersigned member of the Board sitting in 
Los Angeles, the appellant (veteran) withdrew his appeal of 
the claim to reopen service connection for bilateral 
defective hearing.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.  


ORDER

The appeal is dismissed.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 



